United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 27, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-11287
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT CECIL PERRY,

                                      Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:01-CR-241-5
                        --------------------

Before HIGGINBOTHAM, JONES and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Robert Cecil Perry has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Perry has not filed a

response.   Our independent review of the brief and the record

discloses no nonfrivolous issue in Perry’s appeal from the

revocation of his supervised release because Perry already has

completely served his sentence.   See United States v. Clark, 193
F.3d 845, 847-48 (5th Cir. 1999) (dismissal for mootness).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-11287
                               -2-

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.